Hanna, J.
Fleming obtained a judgment before a justice for less than 100 dollars against appellants. Defendants appealed, and moved to dismiss the cause on the *11ground that an administrator could not sue before a justice.
J. M. Flagg, for the appellants.
J. B. Howe, for the appellee.
By the 2 R. S. p. 17, § 4, Common Pleas Courts have J 1 J exclusive jurisdiction in suits against executors, &c. But we know of no statute by which the right of executors, &c., to sue in the justice’s Court is taken away. That right, with limitations as to amounts, existed before the enactment of the statute quoted. The justices’ act appears to confer jurisdiction within a given amount, without reference to the character in which a party sues.
Per Curiam.
The judgment is affirmed with 10 per cent, damages and costs.